.      -




                        The Attorney                General of Texas
                                           March    13,    1978
JOHN L. HILL
Attorney General


                   Honorable James F. Hury, Jr.                      Opinion No. H-1134
                   Criminal District Attorney
                   Galveston County                                  Re: Jurisdiction           of      county
                   405 Galveston County Courthouse                   courts  at law        in        Galveston
                   Galveston, Texas 77550                            County.


                   Dear Mr. Hury:

                          You ask whether the County Court No. 1, County Court No. 2, and
                   Probate and County Court of Galveston       County have jurisdiction    to hear
                   cases involving juvenile offenders and dependency  and neglect petitions filed
                   by the State Child Protective  Services.

                           Your question arises because of the Family District Court Act which
                   replaced Courts of Domestic Relations with Family District Courts.              V.T.C.S.
                   art. 1926a. This act repealed article 2338-16, V.T.C.S., which had established
                   the Galveston County Court of Domestic Relations and provided it with its
                   juvenile jurisdiction.   V.T.C.S. art. 1926a, S 3.04(b)(17). Both the Galveston
                   County Court No. 1 and the Probate and County Court had been basing their
                   juvenile jurisdiction  on section 8(a) of article 2338-16, which gave the County
                   Court No. 1 and the County Court No. 2 (now renamed                  the Probate     and
                   County Court) concurrent       jurisdiction   over matters affecting    juveniles with
                   the Court of Domestic Relations.         The newly-created County Court No. 2 was
                   given the same jurisdiction      over juvenile matters as the County Court No. 1,
                    the Probate     and County Court, and the Court of Domestic                 Relations.
                   V.T.C.S. art. 1970-342b, S 15.

                          The specific question we must consider, then, is whether the repeal of
                   article 2338-16, V.T.C.S., removes the jurisdiction  affecting juveniles from
                   the County Court No. 1, County Court No. 2, and the Probate and County
                   Court of Galveston County.

                         The jurisdiction  of the Probate and County Court is set forth in article
                   1970-342, section 1, V.T.C.S., which states, in pertinent part:




                                                    P.    4622
Honorable    James   F. Hury, Jr.     -    Page 2      (R-1134)



                The court shall have . . . civil and criminal jurisdiction as
             provided by the Constitution     and General Laws for county
             courts and as provided herein.

       The jurisdiction      of County Courts is set forth in article 5, sections 8 and 16 of
the Texas      Constitution.      The authority    to decide matters    affecting     juveniles    is
given under these provisions.         See In re Cockrell, 493 S.W.2d 620 (Tex. Civ. App. -
Amarillo 1973, writ ref’d n.r.exAttorney             General Opinions H-1082 (1977), H-325
(1974).      Since the Probate       and County Court of Galveston            County has been
conferred      all the jurisdiction,     including juvenile,   of the constitutional        county
courts, we conclude          that it has authority    to decide matters     affecting    juveniles
irrespective     of the repeal of article 2338-16, V.T.C.S.

       The jurisdiction     of County Court No. 1 is set forth in article 1970-342a,
section 2(b), V.T.C.S.,     which grants it the same jurisdiction  as the County Court
and County Court No.       2 (now called the Probate and County Court). Since we have
already concluded that       these latter two courts have juvenile jurisdiction, County
Court No. 1 must have      that authority also.

      The jurisdiction  for the recently created           County   Court   No. 2 is set forth    in
V.T.C.S. art. 19’70-342b, 5 2b, which states:

             The County Court No. 2 of Galveston County shall have the
             same jurisdiction    and powers in civil actions,   matters, and
             proceedings    that are now or may be conferred     by law upon
             and vested in the County Court of Galveston          County, the
             County Court No. 1, the Probate and County Court, and the
             judges thereof.      The jurisdiction  of the County Court of
             Galveston   County, the Probate and County Court, and the
             County Courts Nos. 1 and 2 of Galveston         County over all
             such actions,    matters,  and proceedings,  civil and criminal,
             within Galveston County shall be concurrent.

The statutory language is clear that the jurisdiction of all four courts is concurrent.
County Court No. 2, therefore,     possesses the same juvenile jurisdiction     that we
have concluded is vested in the other three courts.

      There is ample support that it is the intent of the Legislature    that these
courts exercise juvenile jurisdiction. In part of the same statute    creating   the
County Court No. 2, it states:

             The judge of the County Court No. 2 shall be a member of
             the Juvenile Board of Galveston County and shall have the
             same jurisdiction   over juvenile proceedings    as the judges of
             the County Court No. 1, the Probate and County Court, and
             the Court of Domestic Relations for Galveston County, with
             juvenile proceedings    filed sequentially in the County Court
             No. 1, the Probate and County Court, the County Court No.
             2, and the Court of Domestic Relations.




                                           P.   4623
Honorable   James   F. Hury, Jr.     -      Page 3       (H-1134)



V.T.C.S. art. 1970-342b, S ,15. Here is a clear indication     that the Legislature
intended that the new County Court No. 2, the County Court No. 1, and the Probate
and County Court have jurisdiction   over matters affecting juveniles.  This statute
was passed during the same legislative   session as the Family District  Court Act
and, therefore, the two acts should be construed in harmony if at all possible.   -See
Attorney General Opinion M-951 (1971).

         Nor does anything     in the Family District     Court Act reveal a different
 intention.   This Act substitutes   district courts of general jurisdiction,   to be called
family district    courts, for the existing domestic     relations  courts.    V.T.C.S. art.
 1926a, S 1.02(a). The Act gives the court primary responsibility,         but not exclusive
jurisdiction,   over family law matters.       V.T.C.S. art. 1926a, S 1.03(b). A Family
District Court for Galveston County is created to replace the Court of Domestic
Relations.    V.T.C.S. art. 1926a, S 2.07.

       The statute does not grant exclusive jurisdiction         over juvenile matters to the
Family District Courts.     Nothing in the statute, absent the repealer,          would indicate
that the Legislature    intended   to curtail the jurisdiction         of any court.    There is
nothing unusual about the Legislature         creating     specialized     courts to share the
caseload   of courts   of more general       jurisdiction,     see State ex rel Rector          v.
McClelland, 224 S.W.2d 706 (Tex. 1949), and this appearsto              be what the Legislature
intended here.

                                         SUMMARY

             The County Courts Nos. 1 and 2 and the Probate and County
             Court of Galveston   County have jurisdiction over matters
             affecting juveniles.




                                                     Attorney   General   of Texas




DAVIES      KENDALL,      First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jst


                                             p.   4624